DETAILED ACTION
This office action is in response to application filed on Apr. 22, 2020.
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Todoroki et al. (US Pub. No. 20070240054 A1 hereinafter “Todoroki”), and in view of Rodriguez et al. (CN. Pub. No. 106170766 A hereinafter “Rodriguez”) and Chen et al. (US Pub. No. 20180131711 A1 hereinafter “Chen”)
Per claim 1
A computing device, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storying computer-readable instructions that, when executed by the at least one processor, cause the computing device to:
Todoroki discloses
identify a plurality of applications subsequently accessed in a sequential manner after accessing the first application in a context corresponding to the identified context tag, wherein each of the plurality of applications corresponds to one of a plurality of context level scores; identify a second application of the plurality of applications, wherein the second application corresponds to a higher context level score than remaining applications of the plurality of applications ([0011] “ a screen-hierarchy control section for managing a screen hierarchical order [in a sequential manner] of each application when contents of a plurality of started applications are displayed in the display section” & as shown in Fig. 18 and describes in [0138] “The table item of "hierarchical order" has a description of the information indicating a positional relationship (that is to say, a screen-hierarchical order) of each application in the screen hierarchy by a numeric value when each application identified by the application number [each application corresponds to an identify context tag] is managed in the screen hierarchical order. The application having the lowest value is disposed at the highest level [the application corresponds to context level score] (at the front of the screen) of the screen hierarchy, and an application having a value one higher than that of another application is disposed at the lower hierarchical level (that is to say, at the back of the screen) of the other application.”)
display, along with the first application, a selectable interface element corresponding to the second application of the plurality of applications, wherein selection of the selectable interface element causes the computing device to display a next application list that includes the second application ([0013] “managing a screen hierarchical order of each application when contents of a plurality of started applications are displayed on a screen of a display section; when one of at least two applications out of a plurality of the applications is set to be a master application and the other of the applications is set to be a slave application, disposing and linking the slave application at an immediately lower level than that of the master application in the screen hierarchy”)
Todoroki does not disclose
capture a first edge frame of a first application displayed on a display of the computing device.
But Rodriguez discloses
capture a first edge frame of a first application displayed on a display of the computing device (on page 4 “profile 100 comprises defining a window displaying the application of the peripheral edge of the frame 101.” as shown in Fig. 1)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Todoroki with the teaching of Rodriguez to include capture a first edge frame of a first application displayed on a display of the computing device in order to assist a user in locating and using a given software application in a command control of the user interface to provide generally along the edge of the displayed work space.
Rodriguez discloses edge frame of application, but Todoroki and Rodriguez do not disclose 
apply one or more machine learning models to the first edge frame of the first application to identify a context tag for the first application.
However, Chen discloses
apply one or more machine learning models to the application to identify a context tag for the application ([0068] “this association of the source application tag or other information [context tag for the application] that identifies the application with one or more network traffic flow characteristics may be achieved using machine learning”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Todoroki and Rodriguez and further including apply one or more machine learning models to the application to identify a context tag for the application as taught by Chen in order to provide an application to learn to identify source applications based on source application tags or other source identifying information received from monitoring computing devices.

Per claim 12
The rejection of claim 1 is incorporated
Todoroki discloses
wherein selection of the selectable interface element further causes the computing device to launch the second application ([0005] “(1) A method of displaying a screen showing a list of applications once, and starting the application selected by the user from that list.  (2) A method of providing each application with a mutual linkage function, and starting another application  [launch the second application] from a certain application by those application linkage functions”)

Per claim 13
It is a method claim corresponding to the computing device claim 1 and is rejected the same reason set forth in connection of the rejection of claim 1 above.

Per claim 20
It is a media claim corresponding to the computing device claim 1 and is rejected the same reason set forth in connection of the rejection of claim 1 above.

Claims 2, 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Todoroki, and in view of Rodriguez and Chen and further view of Wu (US Pub. No. 20180348999 A1 hereinafter “Wu”)
Per claim 2
The rejection of claim 1 is incorporated
Todoroki, Rodriguez and Chen do not disclose
a screenshot from the first application, captured within a first predetermined period of time of an application switch from the first application to the second application.
But Wu discloses
a screenshot from the first application ([abstract] “obtain a first screenshot of the first application that includes only a portion of the first interface”), captured within a first predetermined period of time of an application switch from the first application to the second application ([0025] “The instruction for closing the screen of the designated application is a switching instruction for switching the designated application to running in background, or a switching instruction for switching another application to running in foreground…The instruction may also be triggered according to a preset condition. For example, if a designated application is in an idle state for 20 minutes, the switching instruction for switching the designated application to running in background is triggered.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Todoroki, Rodriguez and Chen and further including a screenshot from the first application, captured within a first predetermined period of time of an application switch from the first application to the second application as taught by Wu in order to provide a method for taking a screenshot of a screen of an application and able to improve the screen capturing efficiency and memory usage and the number of invocation times are reduced.

Per claim 3
The rejection of claim 2 is incorporated
Todoroki discloses
further cause the computing device to: identify context information comprising, a unique device identification ([0051] “various kinds of sound data such as a ring tone, key operation sound, etc., the terminal identification (ID) for the terminal, etc.”)

Per claims 14 and 15
They are method claims corresponding to the information processing device claims 2 and 3 respectively and are rejected the same reason set forth in connection of the rejection of claims 2 and 3 above.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Todoroki, and in view of Rodriguez and Chen and further view of Pottjegort et al. (US Patent No. 10,740,118 B1 hereinafter “Pottjegort”) and Zhou et al. (CN. Pub. No. 111381902 A hereinafter “Zhou”)
Per claim 4
The rejection of claim 1 is incorporated
Rodriguez discloses edge frame of application, but Todoroki and Rodriguez do not disclose 
applying one or more machine learning algorithms to the corresponding edge frame to identify a corresponding context tag of the corresponding edge frame of the application
However, Chen discloses
applying one or more machine learning algorithms to the corresponding to identify a corresponding context tag of the corresponding of the application ([0068] “this association of the source application tag or other information [context tag for the application] that identifies the application with one or more network traffic flow characteristics may be achieved using machine learning”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Todoroki and Rodriguez and further including applying one or more machine learning algorithms to the corresponding to identify a corresponding context tag of the corresponding of the application as taught by Chen in order to provide an application to learn to identify source applications based on source application tags or other source identifying information received from monitoring computing devices.
Rodriguez discloses edge frame of application, but Todoroki, Rodriguez and Chen do not disclose
recording a timestamp corresponding to launch of an application; recording a timestamp corresponding to exit from the application, a corresponding edge frame of the application; capturing, within a second predetermined period of time of the exit from the application; identifying an application name and a device identifier corresponding to the launch of the application.
However, Pottjegort discloses
recording a timestamp corresponding to launch of an application; recording a timestamp corresponding to exit from the application (col. 3 line 62-66 “the monitoring application 112b, 114b, and 116b stores the launch records and transmit the records along with other relevant information (e.g., the timestamp of the launch, the timestamp of when the application went inactive [application exit]”)
capturing, within a second predetermined period of time of the exit from the application (col.7 lines 57-61 “The monitoring creates a record of the application launch event in the memory of the mobile device that includes at least information about the identifier of the application being launched and the time of the event as reflected by the timestamp of the second recorded image.”);
identifying an application name and a device identifier corresponding to the launch of the application (col.10 lines 56-61 “A record of the user selection of the icon is sent to a collection server (608). The record includes at least the identifier of the application. For example, the record may be sent immediately after determining the application identifier, and include, for example, the application identifier, a time stamp, and a device identifier.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Todoroki, Rodriguez and Chen and further including recording a timestamp corresponding to launch of an application; recording a timestamp corresponding to exit from the application; capturing, within a second predetermined period of time of the exit from the application; identifying an application name and a device identifier corresponding to the launch of the application as taught by Pottjegort in order to provide techniques that employed to monitor device usage and observe activities of a statistical number users using applications in the device.
Todoroki, Rodriguez, Chen, Pottjegort et al.do not disclose
generating, based on the corresponding context tag, application name, and device identifier, a training sample; and inserting, into a central repository, the training sample, resulting in storage of the plurality of training samples at the central repository.
However, Zhou discloses
generating, based on the corresponding context tag, application name, and device identifier, a training sample; and inserting, into a central repository, the training sample, resulting in storage of the plurality of training samples at the central repository (on page 7“generating training data matched with the cloud start prediction model according to the application use record table, the base station information table, the WiFi information table and the mobile equipment configuration information table, wherein the training data comprises an application node identification ID, a time node identification ID, a position node identification ID and a preorder application node identification ID, and the training data is stored in a terminal training data table of a terminal database.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Todoroki, Rodriguez, Chen, Pottjegort et al. and further including generating, based on the corresponding context tag, application name, and device identifier, a training sample; and inserting, into a central repository, the training sample, resulting in storage of the plurality of training samples at the central repository as taught by Zhou in order to obtain an application start prediction model generated according to the training related data from the cloud to realize application start prediction and application acceleration.

Per claim 16
It is a method claim corresponding to the computing device claim 4 and is rejected the same reason set forth in connection of the rejection of claim 4 above.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Todoroki, and in view of Rodriguez, Chen, Pottjegort and Zhou and further view of Qin et al. (US Pub. No. 20200111027 A1 hereinafter “Qin”)
Per claim 5
The rejection of claim 4 is incorporated
Rodriguez discloses edge frame of application, but Todoroki, Rodriguez, Chen, Pottjegort and Zhou do not disclose
comparing a usage frequency value of the application to a predetermined application popularity threshold; in response to determining that the usage frequency value of the application exceeds the predetermined application popularity threshold: applying one or more supervised learning techniques to the corresponding edge frame of the application; and in response to determining that the usage frequency value of the application does not exceed the predetermined application popularity threshold: applying one or more unsupervised learning techniques to the corresponding edge frame of the application.
However, Qin discloses
comparing a usage frequency value of the application to a predetermined application popularity threshold; in response to determining that the usage frequency value of the application exceeds the predetermined application popularity threshold: applying one or more supervised learning techniques to the corresponding the application; and in response to determining that the usage frequency value of the application does not exceed the predetermined application popularity threshold: applying one or more unsupervised learning techniques to the corresponding the application ([0058] “system 105 may compare an entity's page rank score associated with an activity to a threshold page rank score. In some embodiments, if the entity's page rank score exceeds or at least meets the threshold page rank score, then the entity is determined to be a seed [apply supervised learning techniques]. In those embodiments, if the entity's page rank score fails to exceed or at least meet the threshold page rank score, then the entity is not determined to be a seed [apply unsupervised learning techniques]. System 105 may also apply other techniques involving multiple page rank scores.” Further Qin discloses in ([0029] “System 105 may be configured to provide recommendations based on seeded supervised learning.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Todoroki, Rodriguez, Chen, Pottjegort and Zhou and further including comparing a usage frequency value of the application to a predetermined application popularity threshold; in response to determining that the usage frequency value of the application exceeds the predetermined application popularity threshold: applying one or more supervised learning techniques to the corresponding the application; and in response to determining that the usage frequency value of the application does not exceed the predetermined application popularity threshold: applying one or more unsupervised learning techniques to the corresponding the application as taught by Qin in order to improved systems and methods for providing recommendations using machine learning, and seeded supervised learning are needed.

Per claim 17
It is a method claim corresponding to the computing device claim 5 and is rejected the same reason set forth in connection of the rejection of claim 5 above.

Allowable Subject Matter
Claims 6, 9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7-8, 10-11 and 19 are considered allowable subject matter by virtue of their dependence on allowable subject matter dependent claims 6, 9, and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191